SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

142
CA 10-02061
PRESENT: SMITH, J.P., FAHEY, CARNI, SCONIERS, AND GORSKI, JJ.


RUSSELL YOUKER, PLAINTIFF-RESPONDENT,
ET AL., PLAINTIFF,

                    V                                               ORDER

VILLAGE OF DOLGEVILLE, ET AL., DEFENDANTS,
MICHAEL SWARTZ AND FRANK BEAULIEU,
DEFENDANTS-APPELLANTS.
(ACTION NO. 1.)
------------------------------------------
VILLAGE OF DOLGEVILLE, PLAINTIFF,

                    V

THE NEW YORK MUNICIPAL INSURANCE
RECIPROCAL, DEFENDANT.
(ACTION NO. 2.)
(APPEAL NO. 1.)


TOWNE, RYAN & PARTNERS, P.C., ALBANY (CLAUDIA A. RYAN OF COUNSEL), FOR
DEFENDANT-APPELLANT MICHAEL SWARTZ.

FITZGERALD MORRIS BAKER FIRTH P.C., GLENS FALLS (JILL E. O’SULLIVAN OF
COUNSEL), FOR DEFENDANT-APPELLANT FRANK BEAULIEU.

CHRISTOPHER J. PELLI, UTICA, FOR PLAINTIFF-RESPONDENT.

MCLANE SMITH AND LASCURETTES, LLP, UTICA (TODD M. LASCURETTES OF
COUNSEL), FOR PLAINTIFF VILLAGE OF DOLGEVILLE.

CONGDON FLAHERTY O’CALLAGHAN REID DONLON TRAVIS & FISHLINGER,
UNIONDALE (RICHARD NICOLELLO OF COUNSEL), FOR DEFENDANT THE NEW YORK
MUNICIPAL INSURANCE RECIPROCAL.


     Appeals from an order of the Supreme Court, Herkimer County
(Anthony F. Shaheen, J.), entered August 26, 2010. The order, among
other things, denied in part the motions of defendants Michael Swartz
and Frank Beaulieu for summary judgment.

     Now, upon reading and filing the stipulation of withdrawal signed
by the attorneys for the parties on February 3, 26 and 29, 2012 and
March 5 and 7, 2012,

     It is hereby ORDERED that said appeals are dismissed without
                                  -2-                          142
                                                         CA 10-02061

costs upon stipulation.

     All concur except GORSKI, J., who is not participating.




Entered:   March 16, 2012                       Frances E. Cafarell
                                                Clerk of the Court